 

 

AO 245B Ge, 02/08/2019) mudgment in a‘Criminal Petty Case (Mositog) ; ‘ : SE BM BE = trRage | of |
Boar fl 7

 

io lism ‘owe ros Eon

 

 

 

UNITED STATES DISTRIC T Cou RT :
SOUTHERN DISTRICT OF CALIFORNIA | | -AUS 93 2919
United States of America JUDGMENT IN A GRIMINAE-GASES(ar

 

  

Vv. (For Offenses Committed God Pista Nodeintier IP fos CAL SCAN 1A

 

 

 

Jose Manuel Cortes-Gonzalez Case Number: 3:19-mj-23411

Merle Schneidewind, CJA

Defendant's Attorney —

REGISTRATION NO. 88453298

THE DEFENDANT:
KI pleaded guilty to count(s) 1 of Complaint
[1 was found guilty to-count(s) _
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Natureof Offense __ . Count Number(s)
8:1325 = | ILLEGAL ENTRY (Misdemeanor) 1
C] The defendant has been found not guilty on count(s) 5 _ :
Cl Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

giTIME SERVED - . OU days

 

J Assessment: $10 WAIVED Fine: WAIVED

& Court recommends USMS, ICR or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

LI Court recommends defendant be deported/removed with relative, ‘ charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered-to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

‘Thursday, August 22, 2019
Date of Imposition of Sentence

WK@A

HONORABLE ROBERT A. MCQUAID
UNITED STATES MAGISTRATE JUDGE

Received

 

Marshal’s Copy | : 3:19-mj-23 YH

 

 
